18-10122-jlg     Doc 78      Filed 03/11/19    Entered 03/11/19 17:47:30         Main Document
                                              Pg 1 of 2




LAW OFFICES OF KENNETH L. BAUM LLC
167 Main Street
Hackensack, New Jersey 07601
(201) 853-3030
(201) 584-0297 Facsimile
Kenneth L. Baum, Esq.
Attorneys for NSM82 LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                        :   CHAPTER 11
                                              :
PENNY ANN BRADLEY,                            :   CASE NO. 18-10122-jlg
                                              :
                   Debtor.                    :
                                              :


         PLEASE TAKE NOTICE that NSM82 LLC, a creditor and party-in-interest, hereby

appears by and through its undersigned counsel, pursuant to Rule 9010(b) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”). NSM82 LLC, by and through its counsel,

hereby requests, pursuant to Bankruptcy Rules 2002, 9007, 9010, and the applicable Local Rules,

that all notices given or required to be given on it, and all papers served or required to be served

on it in this case, be given to and served upon the following:

                               Kenneth L. Baum, Esq.
                               Law Offices of Kenneth L. Baum LLC
                               167 Main Street
                               Hackensack, New Jersey 07601
                               Telephone: (201) 853-3030
                               Facsimile: (201) 584-0297
                               E-mail: kbaum@kenbaumdebtsolutions.com
18-10122-jlg     Doc 78     Filed 03/11/19     Entered 03/11/19 17:47:30         Main Document
                                              Pg 2 of 2


       PLEASE TAKE FURTHER NOTICE that the foregoing demand includes not only the

notices and papers referred to in the Bankruptcy Rules specified above, but also includes,

without limitation, any order, notice, application, complaint, demand, motion, petition, pleading

or request, whether formal or informal, written or oral, and whether transmitted or conveyed by

mail, e-mail, delivery, telephone, telex or otherwise filed or made with regard to the referenced

case and proceeding herein.

       PLEASE TAKE FURTHER NOTICE that neither this notice nor any later appearance,

pleading, claim or suit shall waive any rights to: (1) challenge the jurisdiction of the Court to

adjudicate any matter, including, without limitation, any non-core matter; (2) have final orders in

non-core matters entered only after de novo review by the District Court; (3) trial by jury in any

proceeding so triable in these cases or any case, controversy or proceeding related to this case;

(4) have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal; or (5) any other rights, claims, actions, setoffs or recoupments to

which NSM82 LLC is or may be entitled, in law or equity, all of which rights, claims, actions,

defenses, setoffs and recoupments are expressly reserved.



Dated: Hackensack, New Jersey
       March 11, 2019
                                                  LAW OFFICES OF KENNETH L. BAUM
                                                  LLC
                                                  Attorneys for NSM82 LLC


                                                  By:     /s / Kenneth L. Baum
                                                          Kenneth L. Baum




                                                  2
